63 N.Y.2d 692 (1984)
In the Matter of Donald P. Brosnan et al., Respondents,
v.
Robert S. Black et al., Constituting the Board of Elections of the City of New York, Respondents, and Sheila Rothenberg et al., Appellants. (And Other Titles.)
Court of Appeals of the State of New York.
Argued August 27, 1984.
Decided August 28, 1984.
Raymond Harding for appellants.
Carolyn B. Stevens for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (104 AD2d 469).